Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on 07/21/2022 by applicant/applicant representative Aryeh Rozenzweig (reg. 76012).  

	Please amend the application as follows:

Amend claims 1, 3-6, 9-10, and 12-16 

	1. (Currently Amended) A method for displaying a composite text string performed on a computer having a processor, memory, and one or more code sets stored in the memory and executed in the processor, the method comprising:
receiving a string of foreign text characters; 
obtaining a translation text of the foreign text characters 
rendering the translation text into truncated translation characters; 
embedding the foreign text characters in area vacated through truncation of the translation text of the foreign text characters; and 
displaying a composite text of the foreign text characters and the truncated characters, the foreign text characters embedded in the area vacated through truncation of the translation text of the foreign text characters.  

3. (Currently Amended) The method of claim 2, wherein at least one discriminatory, character stroke spans a width of a of the truncated translation characters.

4. (Currently Amended) The method of claim 2, wherein a first stroke of the at least one discriminatory character stroke is bound by a character x-height and a second stroke of the at least one discriminatory, character

5. (Currently Amended) The method of claim 2, wherein a first stroke of the at least one discriminatory, character

6. (Currently Amended) The method of claim 2, wherein a first stroke of the at least one discriminatory, character

9. (Currently Amended) The method of claim 8, wherein a 

10. (Currently Amended) A rendering engine for reducing clutter in composite-text display, the engine comprising: 
an input device configured to capture foreign language content; 
a processor operative to: 
render the foreign-language content into foreign text characters, obtain a translation text of the foreign-language content, render the translation text into a string of truncated translation characters; embed the foreign text characters in area vacated through truncation of the translation character of the translation text; and 
an output device configured to display a composite text of the foreign text characters and the truncated characters, the foreign text characters embedded in a 

12. (Currently Amended) The rendering engine of claim 11, wherein the at least one discriminatory, character stroke spans a width of a of the truncated translation characters.  

13. (Currently Amended) The rendering engine of claim 11, wherein a discriminatory, characterdiscriminatory, character

14. (Currently Amended) The rendering engine of claim 11, wherein a first stroke of the at least one discriminatory, character

15. (Currently Amended) The rendering engine of claim 11, wherein a first stroke of the at least one discriminatory, character

16. (Currently Amended) The rendering engine of claim 15, wherein the truncated translation characters 



Allowable Subject Matter
The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that independent claims 1, and 10 are allowable in light of the prior art made of record.
Accordingly, claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner's statement of reason for allowance:
No prior art or rational can be found to singularly or in combination disclose or render obvious the combination of limitations as recited by independent claims 1 and 10. 
Accordingly, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA AMIN whose telephone number is (571)270-3181. The examiner can normally be reached on Monday to Thursday, 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached at 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144